                                                                             Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



DURRELL SIMS,

      Plaintiff,

v.                                                         4:16cv49–WS/CAS

JULIE L. JONES, SECRETARY
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Defendant.



       ORDER ADOPTING IN PART AND REJECTING IN PART THE
     MAGISTRATE JUDGE’S THIRD REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's third report and recommendation

(doc. 74) docketed August 8, 2018. The magistrate judge recommends that

Defendant’s renewed motion for summary judgment (doc. 68) be granted as to

Plaintiff’s RLUIPA claim regarding Defendant’s strip-search rule but denied as

Plaintiff’s RLUIPA claim regarding Defendant’s beard-length rule. The magistrate

judge also recommends that Plaintiff’s motion for summary judgment (doc. 42) be

granted as to the beard-length rule and that an injunction be entered allowing

Plaintiff to grow a 3-inch beard in accordance with his religious faith. Both parties
                                                                             Page 2 of 3


have filed objections (docs. 76 & 82) to the report and recommendation, and

Defendant has responded (doc. 83) in opposition to Plaintiff’s objections.

      Having reviewed the record in light of the parties’ objections, the court has

determined that the magistrate judge’s report and recommendation is due to be

adopted as to Plaintiff’s strip-search claim. Because Plaintiff has not shown that

Defendant’s strip-search rule imposes a substantial burden on his sincerely held

religious beliefs, Defendant is entitled to summary judgment on Plaintiff’s strip-

search claim. As to Plaintiff’s beard-length claim, however, the undersigned is

unable to agree that, on this record, Plaintiff is entitled to summary judgment.

Defendant has submitted sufficient evidence to survive summary judgment as to

whether the prison’s beard-length rule furthers a compelling government interest

and is a least restrictive means to advance that interest.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s third report and recommendation (doc. 74) is

ADOPTED in part and REJECTED in part. The report and recommendation is

ADOPTED to the extent it addresses Plaintiff’s strip-search claim but REJECTED

to the extent it addresses Plaintiff’s beard-length claim.

      2. Defendant’s renewed motion for summary judgment (doc. 68) is

GRANTED as to Plaintiff’s strip-search claim only.
                                                                              Page 3 of 3


      3. Plaintiff’s strip-search claim is DISMISSED with prejudice.

      4. Plaintiff’s motion for summary judgment (doc. 42) is DENIED.

      5. Defendant’s motion for summary judgment (doc. 68) is DENIED as to

Plaintiff’s beard-length claim.

      6. The clerk shall refer the case to another district judge for an evidentiary

hearing or bench trial as to Plaintiff’s beard-length claim.

      DONE AND ORDERED this             9th     day of     October     , 2018.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
